EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amended Quarterly Report of Applied DNA Sciences, Inc. (the “Company”) on Form 10-QSB/A for the period ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James Hayward, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
